       Case: 1:20-cv-06146 Document #: 1 Filed: 10/15/20 Page 1 of 7 PageID #:1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASERN DIVISION

PATRICK & KATHLEEN MURPHY,                     )
                                               )       1:20-cv-06146
                       Plaintiffs,             )
                                               )
       v.                                      )
                                               )       JURY TRIAL DEMANDED
BANK OF AMERICA, N.A.,                         )
                                               )
                       Defendant.              )

                                         COMPLAINT

       NOW COME the Plaintiffs, PATRICK & KATHLEEN MURPHY, by and through their

attorneys, SMITHMARCO, P.C., and for their complaint against the Defendant, BANK OF

AMERICA, N.A., Plaintiffs state as follows:

                                I.     PRELIMINARY STATEMENT

       1.      This is an action for all damages allowable under the Electronic Funds Transfer

Act, 15 U.S.C. §1693, et seq.

                                 II.    JURISDICTION & VENUE

       2.      Jurisdiction arises under the EFTA, 15 U.S.C. §1693m.

       3.      Venue is proper in this district pursuant to 28 U.S.C. §1391(b).

                                        III.       PARTIES

       4.      PATRICK & KATHLEEN MURPHY, (hereinafter, “Plaintiffs”) are individuals

and a married couple who were at all relevant times residing in the City of Chicago, County of

Cook, State of Illinois.

       5.      At all relevant times, Plaintiffs were each a “consumer” as that term is defined by

15 U.S.C. §1693a(6).



                                                   1
      Case: 1:20-cv-06146 Document #: 1 Filed: 10/15/20 Page 2 of 7 PageID #:2




       6.      At all relevant times, Plaintiffs had an asset account in their name with Defendant

(hereinafter, “Plaintiffs’ Account”).

       7.      At all relevant times, Plaintiffs’ Account was established to hold funds used

primarily for Plaintiffs’ personal use and/or household expenditures.

       8.      At all relevant times, Plaintiffs’ Comerica Account was an “account” as that term

is defined by 15 U.S.C. §1693a(2).

       9.      BANK OF AMERICA, N.A., (hereinafter, “Defendant”) is a business entity that

conducts business within the State of Illinois. Defendant’s principal place of business is in North

Carolina.

       10.     At all relevant times, Defendant was a bank that held Plaintiffs’ Account.

       11.     At all relevant times, Defendant acted through its duly authorized agents,

employees, officers, members, directors, heirs, successors, assigns, principals, trustees, sureties,

subrogees, representatives, and insurers.

       12.     At all relevant times, Defendant was a “financial institution” as that term is defined

by 15 U.S.C. §1693a(8).

       13.     The transfer of money alleged below was at all times performed via an electronic

terminal, telephonic instruction or computer or magnetic tape.

       14.     At all relevant times the electronic transfer of funds from Plaintiffs’ Account to

CLC Collections constitute an “electronic fund transfer” as that term is defined by 15 U.S.C.

§1693a(7).

                                        IV.   ALLEGATIONS

       15.     On or about October 3, 2019, $10,000 was transferred out of Plaintiffs’ Account

via wire transfer to a Regions Bank account owned a person named Sonia Mascarenhas.



                                                 2
      Case: 1:20-cv-06146 Document #: 1 Filed: 10/15/20 Page 3 of 7 PageID #:3




       16.     Plaintiffs do not know Sonia Mascarenhas, have had no encounters with this person,

and did not agree to send or transfer any money to this person.

       17.     Plaintiffs did not provide Sonia Mascarenhas with consent to debit funds from

Plaintiffs’ Account on October 3, 2019.

       18.     Plaintiffs did not provide Defendant with consent for Sonia Mascarenhas to debit

funds from Plaintiffs’ Account on October 3, 2019.

       19.     Prior to October 3, 2019, Plaintiffs were not aware that $10,000.00 was to be

debited from Plaintiffs’ Account by Sonia Mascarenhas, as delineated above.

       20.     In October 2019, Defendant provided to Plaintiffs a monthly statement relative to

Plaintiffs’ Account.

       21.     The statement Defendant provided to Plaintiffs, in October 2019, contained

information regarding the electronic transfer of funds from Plaintiffs’ Account to Sonia

Mascarenhas on October 3, 2019.

       22.     In October 2019, upon Plaintiffs’ receipt of the monthly statement from Defendant

relative to Plaintiffs’ Account, Plaintiffs ascertained that $10,000.00 was debited from Plaintiffs’

Account.

       23.     Within sixty (60) days of Plaintiffs’ receipt of the aforesaid monthly statement,

Plaintiffs provided Defendant with information to allow Defendant to identity Plaintiffs’ Account,

such as:

               a.      Plaintiffs’ Account number;

               b.      Plaintiffs’ personal identifying information;

               c.      The name under which Plaintiffs’ Account was registered;

               d.      The date of the transaction which Plaintiffs disputed relative to Plaintiffs’
                       Account;

                                                 3
       Case: 1:20-cv-06146 Document #: 1 Filed: 10/15/20 Page 4 of 7 PageID #:4




                e.     The amount of the transaction which Plaintiffs disputed relative to
                       Plaintiffs’ Account; and,

                f.     The transaction reference number relative to the transaction Plaintiffs
                       disputed with respect to Plaintiffs’ Account.

        24.     In addition, Plaintiffs provided Defendant with oral notice that they believed an

error was contained on the aforesaid monthly account relative to the debit of funds by Sonia

Mascarenhas relative to Plaintiffs’ Account on October 3, 2019.

        25.     On multiple occasions, within sixty (60) days of Plaintiffs’ receipt of the aforesaid

monthly statement, Plaintiffs provided Defendant with oral notice that they were certain the debit

of funds by Sonia Mascarenhas relative to Plaintiffs’ Account on October 3, 2019 was an

unauthorized electronic transfer of funds from Plaintiffs’ Account to Sonia Mascarenhas.

        26.     On multiple occasions, within sixty (60) days of Plaintiffs’ receipt of the aforesaid

monthly statement, Plaintiffs provided Defendant with oral notice that he believed the debit of

funds by Sonia Mascarenhas relative to Plaintiffs’ Account on October 3, 2019 was an incorrect

electronic transfer of funds from Plaintiffs’ Account to Sonia Mascarenhas.

        27.     On multiple occasions, within sixty (60) days of Plaintiffs’ receipt of the aforesaid

monthly statement, Plaintiffs informed Defendant that they did not provide Sonia Mascarenhas

with consent to debit funds from Plaintiffs’ Account on October 3, 2019.

        28.     On multiple occasions, within sixty (60) days of Plaintiffs’ receipt of the aforesaid

monthly statement, Plaintiffs provided Defendant with oral notice of the circumstances as to why

Plaintiffs believed the debit of funds by Sonia Mascarenhas on October 3, 2019, was carried out

in error, such as:

                a.     Plaintiffs never authorized the debit of funds from Plaintiffs’ Account;




                                                  4
       Case: 1:20-cv-06146 Document #: 1 Filed: 10/15/20 Page 5 of 7 PageID #:5




               b.      Plaintiffs never provided Sonia Mascarenhas with permission, consent or
                       authority to debit funds from Plaintiffs’ Account;
               c.      The Plaintiffs do not know or have any relationship with Sonia Mascarenhas
                       and would have no reason to send her $10,000; and,
               d.      The funds Sonia Mascarenhas debited from Plaintiffs’ Comerica Account
                       was relative to a bill Plaintiff was neither primarily or secondarily liable to
                       pay.

       29.     Defendant received Plaintiffs’ dispute over the erroneous transfer from Plaintiffs’

Account.

       30.     In Plaintiffs’ correspondence to Defendant, Plaintiffs identified the funds debited

by Sonia Mascarenhas from Plaintiffs’ Account.

       31.     On October 17, 2019, Defendant responded to Plaintiffs’ dispute.

       32.     In Defendant’s aforesaid correspondence, Defendant stated that it completed its

investigation and concluded it would not honor Plaintiffs’ dispute and would not replace the

$10,000 stolen from Plaintiffs’ account.

       33.     In Defendant’s aforesaid correspondence, Defendant stated that its investigation

found that the transaction was completed using a device that is consistent with previous account

activity. Defendant further stated that a “SafePass code” was send to a valid phone number on

Plaintiffs’ account.

       34.     Defendant’s statements in its correspondence are untrue in that no phone associated

with Plaintiffs’ account received any code or text or any similar request on the date the transfer

was made.

       35.     To date, Defendant has not conducted a sufficient investigation relative to the error

complained of by Plaintiffs.

       36.     To date, Defendant has not issued Plaintiffs a credit for the funds debited by Sonia

Mascarenhas from Plaintiffs’ Comerica Account.



                                                 5
       Case: 1:20-cv-06146 Document #: 1 Filed: 10/15/20 Page 6 of 7 PageID #:6




        37.     Presently, Plaintiffs remain without the $10,000.00 debited by Sonia Mascarenhas

from Plaintiffs’ Comerica Account.

        38.     Defendant has not made a good faith investigation of Plaintiffs’ dispute, and did

not have a reasonable basis for believing Plaintiffs’ account was not in error.

        39.     Defendant knowingly and willfully concluded Plaintiffs’ account was in error

without any reasonable basis for such a conclusion given the evidence available to Defendant at

the time of its investigation.

        40.     Defendant’s conduct, as delineated above, was in violation of 15 U.S.C. §1693f(a).

        41.     Alternatively, Defendant’s conduct, as delineated above, was in violation of 15

U.S.C. §1693f(c).

        42.     As a result of Defendant’s violations as aforesaid, Plaintiffs have suffered, and

continue to suffer mental anguish and emotional distress and out-of-pocket damages.

        WHEREFORE, Plaintiffs, PATRICK & KATHLEEN MURPHY, by and through their

attorneys, respectfully prays for respectfully prays for Judgment to be entered in favor of Plaintiffs

and against Defendant as follows:

                a.      All actual compensatory damages suffered;

                b.      Statutory damages allowable under 15 U.S.C. §1693m(a)(2)(A);

                c.      Plaintiffs’ attorneys’ fees and costs; and,

                d.      Any other relief deemed appropriate by this Honorable Court.

                                       V.      JURY DEMAND

        43.     Plaintiffs hereby demand a trial by jury on all issues so triable.




                                                   6
  Case: 1:20-cv-06146 Document #: 1 Filed: 10/15/20 Page 7 of 7 PageID #:7




                                           Respectfully submitted,
                                           PATRICK & KATHLEEN MURPHY

                                           By:   s/ David M. Marco
                                                 Attorney for Plaintiffs
Dated: October 15, 2020

David M. Marco
IL Bar No. 6273315/FL Bar No. 125266
SMITHMARCO, P.C.
55 W. Monroe Street, Suite 1200
Chicago, IL 60603
Telephone: (312) 546-6539
Facsimile:    (888) 418-1277
E-Mail:       dmarco@smithmarco.com




                                       7
